Title: To George Washington from John Sullivan, 12 November 1780
From: Sullivan, John
To: Washington, George


                        
                            Dear General
                            Philadelphia Novemr 12th 1780.
                        
                        You will (I doubt not) forgive my neglect in not writing you when I assure you that I have had nothing to
                            communicate which Could give you pleasure or avoid giving you pain—& that I was unwilling to add to the pressure
                            which your mind has been so Long accustomed to—to Enumerate the Evils which have flown from party Spirit from inattention
                            and from other Sources would fill a volume in Folio. we are now strugling to Extricate ourselves from those Difficulties
                            into which our Folly or our prejudices have thrown us perhaps we may succeed—some advances have been made toward a
                            reformation, many more will shortly be attempted—the Army is arranged I hope agreable to your Excellencys wish, the
                            officers have half pay for Life; The states are Called upon for men & Specific supplies Loans are Demanded the
                            Several Departments are Aranging; the expensive naval & other Boards will be Demolished oeconomy introduced and I
                            trust Specie will relieve paper Bills from the Task of Deceiving mankind & yield to every person his Just (Demands).
                            Party Spirit Though not annihilated is Compelled to hide its head and Jealosy of the Army which has Long obstructed
                            Salutary measures dare not appear in publick I know it is Late for a reformation to Commence but I hope not too Late—I
                            Lament Exceedingly the Distresses of our Army and will Chearfully Contribute Every thing in my power to relieve them or to
                            Lighten that Burthen which I know Your Excy must feel provided I could have the honor of a Line from you pointing out the
                            Evils and the mode you would have adopted for redress.
                        I feel very sensibly for the Southern States and fear Either a Conquest by force or a Defection which will
                            bring about a base Submission. we are Informed that Clinton is about to Embark with great part of his Army for virginia
                            should this Event take place I fear the Loss of the the four Southern States will be its Consequence.
                        To prevent this I beg Leave to Submit to your Excellenceys considerations whether it would not be prudent to
                            order the French Fleet to Boston where they may Lay in Safety & call the French Army to Head Quarters? Will not
                            this cause Sir Henry to Tremble for new york & Diminish the force if not Totally prevent the Blow meditated
                            against the Southern States? These are only hints which arise from my Zeal to Save the Southern states & which
                            however unmilitary & Injudicious they may appear I flatter myself your Excellencey will readily pardon. I have the
                            Honor to be with the most unfeigned Esteem Dear General your Excellenceys most obedient Servant
                        
                            Jno. Sullivan
                        
                    